Per Curiam.
The examination of plaintiff should proceed by Nils T. Sellman, plaintiff’s assistant vice-president in charge of sales, instead of plaintiff’s president, without prejudice, however, to a further application if the officer examined has no knowledge or information on items relevant and necessary. In lieu of a discovery and inspection, production of relevant books and documents should be ordered for use in accordance with the provisions of section 296 of the Civil Practice Act. Defendants’ examination of plaintiff should not commenee until ten days after completion of plaintiff’s examination of defendants allowed in the companion appeal (post, p. 900). The words “prior to” should be deleted from item 10a. With regard to the books to be produced, items D, E and F should be disallowed as well as the omnibus direction for all other books “from January 1, 1929, and prior thereto ”.
Unless otherwise stipulated by the parties, the examination shall proceed at plaintiff’s place of business at a time to be specified in the order.
On plaintiff’s appeal the order should be modified as indicated above, and as so modified affirmed, with twenty dollars costs and disbursements to plaintiff. On defendants’ appeal the order should be affirmed.
Martin, P. J., Townley, Glennon and Dore, JJ., concur.
Order unanimously modified as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the plaintiff. Settle order on notice. [See post, p. 1024.]